FILED
                           NOT FOR PUBLICATION
                                                                          AUG 18 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


EMIR SEHIC,                                     No.    13-17205

              Plaintiff-Appellant,              D.C. No. 2:12-cv-03030-DAD

 v.
                                                MEMORANDUM*
WILLIAM VAN ANDERSON and
MAYUKA S. ANDERSON,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted August 16, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Emir Sehic appeals the district court’s order dismissing his action and denying

his motion to withdraw from an oral settlement agreement. We review the district



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s decision to enforce the settlement agreement for an abuse of discretion, Wilcox

v. Arpaio, 753 F.3d 872, 875 (9th Cir. 2014), and we affirm.

      The district court did not abuse its discretion by enforcing the terms of the oral

settlement agreement the parties reached on May 24, 2013. The agreement was

complete and uncomplicated, and both parties acknowledged their agreement to the

terms on the record. After reaching the agreement, the parties came “into open court

and announced that there was a settlement. The settlement contained agreement as to

all material terms, which terms were put on the record.” Doi v. Halekulani Corp., 276
F.3d 1131, 1137-39 (9th Cir. 2002) (enforcing a similar oral agreement made of

record in open court). There was no need to hold an evidentiary hearing to determine

if there was a complete agreement or meeting of the minds, because the parties had

already acknowledged as much in open court. See id.1

      AFFIRMED.




      1
        The district court also retained jurisdiction to enforce the terms of the parties’
agreement, and any disputes about ongoing compliance with the agreement may be
directed to that court.
                                            2